           Case 2:20-cv-01153-GJF Document 4 Filed 11/10/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

SHANON CRUMBLEY,

               Plaintiff,

v.                                                                     No. 2:20-cv-01153-GJF

CLEE CRUMBLEY et al.,

               Defendants.

              MEMORANDUM OPINION AND ORDER TO SHOW CAUSE
              AND GRANTING LEAVE TO FILE AMENDED COMPLAINT

       THIS MATTER comes before the Court on pro se Plaintiff’s Complaint and Request for

Injunction, Doc. 1, filed November 6, 2020 (“Complaint”), and Plaintiff’s Application to Proceed

in District Court Without Prepayment of Fees or Costs, Doc. 2, filed November 6, 2020.

Application to Proceed In Forma Pauperis

       The statute for proceedings in forma pauperis, 28 U.S.C. § 1915(a), provides that the Court

may authorize the commencement of any suit without prepayment of fees by a person who submits

an affidavit that includes a statement of all assets the person possesses and that the person is unable

to pay such fees.

       When a district court receives an application for leave to proceed in forma pauperis,
       it should examine the papers and determine if the requirements of
       [28 U.S.C.] § 1915(a) are satisfied. If they are, leave should be granted. Thereafter,
       if the court finds that the allegations of poverty are untrue or that the action is
       frivolous or malicious, it may dismiss the case[.]


Menefee v. Werholtz, 368 Fed.Appx. 879, 884 (10th Cir. 2010) (citing Ragan v. Cox, 305 F.2d 58,

60 (10th Cir. 1962). “[A]n application to proceed in forma pauperis should be evaluated in light

of the applicant's present financial status.” Scherer v. Kansas, 263 Fed.Appx. 667, 669 (10th Cir.
            Case 2:20-cv-01153-GJF Document 4 Filed 11/10/20 Page 2 of 4




2008) (citing Holmes v. Hardy, 852 F.2d 151, 153 (5th Cir.1988)). “The statute [allowing a litigant

to proceed in forma pauperis] was intended for the benefit of those too poor to pay or give security

for costs....”   See Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 344 (1948). While a

litigant need not be “absolutely destitute,” “an affidavit is sufficient which states that one cannot

because of his poverty pay or give security for the costs and still be able to provide himself and

dependents with the necessities of life.” Id. at 339. While the district court should not deny a

person the opportunity to proceed under 28 U.S.C. § 1915(a) simply because he or she is not

“absolutely destitute,” the court may deny permission for a person to proceed IFP where his or her

monthly income exceeds his or her monthly expenses by a few hundred dollars. See Brewer v.

City of Overland Park Police Department, 24 Fed. App’x. 977, 979 (10th Cir. 2002) (stating that

a litigant whose monthly income exceeded his monthly expenses by a few hundred dollars

according to his own accounting appeared to have sufficient income to pay filing fees, and, thus,

was not entitled to IFP status).1

        Plaintiff signed an affidavit declaring that she is unable to pay the costs of these

proceedings but stated that her average monthly income during the past 12 months was $3,500.00

and her average monthly expenses total $2,754.00. It appears that Plaintiff is able to pay the $400

filing fee because her monthly income exceeds her monthly expenses by $746.00. The Court

grants Plaintiff an opportunity to explain why she is unable to pay the costs of these proceedings

which includes allowing her to file an amended Application describing her income and expenses.




1
 At the time of the ruling in Brewer v. City of Overland Park Police Department, the filing fee for
the appeal was $100.00. See 28 U.S.C. § 1913 (2001) Judicial Conference Schedule of Fees.
Brewer’s monthly income exceeded his monthly expenses by $242.00. See Brewer v. City of
Overland Park Police Department, No. 01-3055, Appellant’s Motion for Leave to Proceed on
Appeal Without Prepayment of Costs or Fees at 3-7 (10th Cir. May 11, 2001).
                                                 2
           Case 2:20-cv-01153-GJF Document 4 Filed 11/10/20 Page 3 of 4




The Complaint

       This case arises from disputes between Plaintiff Crumbley and her former spouse

Defendant Crumbley involving property, protective orders, a divorce, criminal complaints, and

court proceedings. Plaintiff seeks the following relief: (i) “dissolve [Defendant Fowler’s] LLC

and give me possession of the 2002 Peterbilt which will satisfying [sic] me to dismiss the appeal

on the divorce;” (ii) “dismiss the harassment charges that were conspired against me and that will

satisfy the other appeal I have with the New Mexico state courts;” (iii) “stop any further harassment

from the courts including the protective orders [Defendants] Crumbley & Fowler currently have

against me with pending hearings;” (iv) remove Defendant Chief Assistant District Attorney

Matthew Bradburn from his position; and (v) “find the accused guilty as charged and sentence as

it sees fit.” Complaint at 9.

       The Complaint fails to state a claim upon which relief can be granted. Plaintiff asserts

claims pursuant to various criminal statutes. See Complaint at 4 (citing 18 U.S.C. §§ 96, 117, 241,

371, 1117, 1512, 1002, 1346, 1349, 286, 1028, 242). Those criminal statutes do not provide for

private civil causes of action. See e.g. Newcomb v. Ingle, 827 F.2d 675, 677 n. 1 (10th Cir.1987)

(noting § 241 does not authorize a private right of action); Diamond v. Charles, 476 U.S. 54, 64

(1986) (“[A] private citizen lacks a judicially cognizable interest in the prosecution or

nonprosecution of another.”).

       Plaintiff also seeks dismissal of harassment charges and protective orders in state court.

Such relief appears to be barred by the Younger abstention doctrine which "dictates that federal

courts not interfere with state court proceedings ... when such relief could adequately be sought

before the state court." Rienhardt v. Kelly, 164 F.3d 1296, 1302 (10th Cir. 1999). In determining

whether Younger abstention is appropriate, the Court considers whether:



                                                 3
              Case 2:20-cv-01153-GJF Document 4 Filed 11/10/20 Page 4 of 4




       (1) there is an ongoing state ... civil ... proceeding, (2) the state court provides an
           adequate forum to hear the claims raised in the federal complaint, and (3) the
           state proceedings involve important state interests, matters which traditionally
           look to state law for their resolution or implicate separately articulated state
           policies.

Amanatullah v. Colo. Bd. of Med. Exam'rs, 187 F.3d 1160, 1163 (10th Cir. 1999).

       While it appears that the claims in the Complaint should be dismissed for failure to state a

claim or as barred by the Younger abstention doctrine, the Court grants Plaintiff an opportunity to

file an amended complaint and to show cause why certain claims are not as barred by the Younger

abstention doctrine.

       IT IS ORDERED that:

       (i)       Plaintiff shall, within 21 days of entry of this Order, either (i) show cause why the

                 Court should not deny Plaintiff’s Application to Proceed in District Court Without

                 Prepayment of Fees or Costs, Doc. 2, filed November 6, 2020; or (ii) file an

                 amended Application to Proceed in District Court Without Prepayment of Fees or

                 Costs. Failure to timely show cause or file an amended Application may result in

                 denial of Plaintiff’s Application to Proceed in District Court Without Prepayment

                 of Fees or Costs.

       (ii)      Plaintiff may, within 21 days of entry of this Order, file an amended complaint and

                 show cause why certain claims are not barred by the Younger abstention doctrine.

                 Failure to timely file an amended complaint or show cause may result in dismissal

                 of this case.



                                               _____________________________________
                                               THE HONORABLE GREGORY J. FOURATT
                                               UNITED STATES MAGISTRATE JUDGE



                                                   4
